DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 An examiner’s amendment to the record appears below. 

Claim:
-- 1.     (Currently Amended) An organic light-emitting diode (OLED) 
--

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1,
Hong et al. 20180114825 discloses an OLED display substrate, comprising: a plurality of display regions and a spacer region separating the plurality of display regions from each other, each of the plurality of display regions having a plurality of pixel units therein, and each of the plurality of pixel units comprising a plurality of OLED devices respectively emitting light of different colors;  
Wei et al. 20190081240 discloses a first cathode connection line and an insulating layer that are in at least one display region of the plurality of display regions and sequentially between a base substrate and the plurality of OLED devices, a via hole in the insulating layer
Jeon et al. 20170200778 discloses wherein cathodes of all OLED devices in a same display region of the plurality of display regions have a one-piece structure.
However, the prior art of record, either singly or in combination, does not discloses or suggests the combination of limitations recited including the limitation of “wherein the cathodes of all OLED devices in the same display region are connected to the first cathode connection line through the via hole; and a second cathode connection line in the spacer region and connected to the first cathode connection line.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PURVIS A. Sue can be reached on (571) 272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VONGSAVANH SENGDARA/Primary Examiner, Art Unit 2829